 


109 HR 2210 IH: Save Every Child Using Restraints Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2210 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Baca (for himself, Mr. Cleaver, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require combination 3-point safety belts on certain school buses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Save Every Child Using Restraints Act of 2005. 
2.FindingsCongress finds the following: 
(1)According to a National Transportation Safety Board report, the current safety feature of compartmentalization does not protect school bus passengers during lateral impacts and rollover crashes because passengers do not always remain completely in their seat. 
(2)Studies by the National Highway Traffic Safety Administration indicated less trauma to the head and neck of those passengers wearing 3-point safety belts in school buses than by passengers in buses without 3-point safety belts or wearing only lap safety belts. 
(3)These studies also concluded that 3-point safety belts may not be compatible with seats designed according to the current safety mechanism of compartmentalization. 
(4)These studies have also shown the need for proper use of safety belts and the need for increased education in school bus safety and safety belt use. 
3.Safety belts in school buses 
(a)Safety StandardNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue regulations establishing a safety standard requiring that such school buses with a gross vehicle weight of more than 10,000 pounds, as the Secretary determines appropriate, be equipped with 3-point safety belts on all seats. 
(b)Compatibility With Compartmentalization Safety MechanismIn formulating the safety standard under this section, the Secretary shall consider the compatibility of 3-point safety belts on seats designed according to the current safety mechanism of compartmentalization, as designated by the National Highway Traffic Safety Administration. 
4.Elementary and secondary school traffic safety educationNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish an elementary and secondary school traffic safety program, including providing education on the use and misuse of 3-point safety belts on all school buses.  
 
